Case 4:17-cr-00222 Document 82 Filed in TXSD on 02/12/19 Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 12, 2019
                                                                David J. Bradley, Clerk
